— Order, Appellate Term of the Supreme Court, First Department, dated July 25, 1980, which reversed a resettled judgment of the Civil Court, New York County, entered January 15, 1980, in favor of plaintiff and dismissed the complaint, reversed, on the law, the complaint reinstated and the matter remanded for a new trial, with costs to abide the event. A new trial is warranted, insofar as compensatory and punitive damages are sought against the individual defendants and compensatory damages are sought against defendant New York Telephone Company, for the reasons stated in the partial dissenting memorandum of Riccobono, J., at the Appellate Term. However, in contrast to the dissenter and to the majority at Appellate Term, we are of the view that the claim for punitive damages against the New York Telephone Company should not have been dismissed. As to the punitive damages, the issue of New York Telephone Company’s managerial involvement in the actions of the individual employees, Zapf and Bechtle, is on this record one for the jury to decide under the rule laid down in Craven u Bloomingdale (171 NY 439,447). Concur — Carro, Lupiano and Fein, JJ.
Kupferman, J. P., and Markewich, J., dissent and would affirm on the opinion at the Appellate Term.